Title: To John Adams from François Adriaan Van der Kemp, 13 November 1823
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld. 13 Nov. 1823


Once more I must give you my cordial thanks for this proof of your remembrance—not, that I suspected it—but I did not expect so soon an answer. Every one, which I receive every letter of myself—I consider—nearly unwillingly—that it may be the last of our correspondence—continued now since more than forty years—during which—whatever Station you fulfilled—I was allways honoured with your kind attention, and I thank my God that without vanity I may suppose it was not undeserved—and although I cannot reciprocate these kindnesses, I shall boldly grasp at any opportunity, to shew you, how much these contribute to my happiness. You have arrived at your 89—Mrs v.d.K. shall—if it pleases God—within a few days enter her 77. I, 72—thus we all have nearly reached the end of our course—and we have seen enough—to retire—without reluctance—in peace—How happy shall I deem my lot—if—although in an inferior station, I may be blessed—in seeing and conversing—in being instructed and beloved by a de Gyzelaer and Luzac—by an Adams and his Cara sposa
In this life, my venerable friend! It would increase my happiness, if was I once more permitted to visit you and your family, even if I were allowed only a few days, but my situation forbids to foster the hope—to undertake such a costly journey—But I ought not, I will not murmur—Thousands would envy my lot—
Your loss by the absence of the Quincy’s is certainly great—They know you, and conducted themselves in conformity to—I have nothing to claim but shall consider it a new favour, if you renew to Them the remembrance of one, who respects them.
Will you ask once your Amanuensis—why she did withold from me the name of the writer of—
"Where Adams"—
or did she fear, that I would not do justice to these elegant and sympathetic lines.
The following paragraph of your Letter about J.Q. surprised me—you know—I am not very careful in the choice of my words and expressions—less so—when I write or converse with a friend—but I can not recollect, that I touched the subject of the next Presidency—Nevertheless—I am persuaded, if you read again, what I have written on that subject—you shall with your usual indulgence, acquit me of having altered a thought—unpleasing to you or J.Q. or unbecoming his character. There can be no latent meaning in my words—at least it was not intended. To express myself now more plainly on this part—I consider J.Q Adams—deserving that eminent Station. I admire Him as a great states-man—as an accomplished scholar, and revere Him as a Son—a Husband, a Father—He may in my opinion, ardently aspire—at the Presidency, because—He may, under Gods blessing—promote the welfare of his country—and he would not shrink at a competition—Neither J. Luzac would have declined the contest—persuaded—He deserved the place—But I am equally sure, that—if he failed—he would remain the same J.Q.A.— and say with Rinaldo—
I gradi primi
Piu meritar che consequir desio:
Did you inquire of Him—if Genl. Kirckland delivered to Him my mss. on the Achaic Republick and the systems of Buffon and Jefferson?
You cannot expect, that I should be able to answer your interesting questions—it would require a volume, and then yet the task would not be within my reach—It seems to be that human perfection may be continually increased, if circumstances are favorable—Among the Hottentots Newton would never have arrived at that “height”—and yet He might have excelled all his cotemporaries—in mental and moral endowments—and in a similar manner our progresses may be continued through all eternity—at least I do not perceive any solid objection against it. You are thoroughly acquainted with my sentiments about Liberty equality and Fraternity—If civil and Riligious Liberty is sanctioned and security—justice impartially executed—and an impregnable bulwark raised against any foreign influence—I do little care about the form of Government, although that of your Defence would be my choice Yesterday a well instructed girl of our neighbourhood solicited me for its loan, and it was cheerfully granted.
Had the Spanish Troubles commenced forty years past—I would have made all speed towards that devoted contry—and made a sacrifice of all what I had my life not excepted, to save it from that abominable French invasion. I may longer, and yet I shall not mourn, when another Sicilian vespris are re-instated, and the last Frenchman falls a victime to blot out the transgression of an infatuated king—who perhaps might have been there digging a grave for the dotard Bourbon dinasty.
It may be, that I am thoroughly mistaken—but Europe shall never recover its former dignified station—its decline its fall, seem to me approaching—Liberty—arts and sciences—will leave that abode may take rest—for a little while in England—but then shall speed together to the American Strand—Europe may become, what Asia appears now—Its  shall be first cast on our shores—and then the wise and the good retire hither leaving for ever the countries of their birth. It seems probable that the Greeks succeed in throwing of the Ottoman Yoke, and secure their Independence, if they are not betray’d, and—under the Garb of nominal Liberty by their European neighbours, But—I do not believe—that the times of Sparta and Athens shall return—their glory resuscitated from the tomb, and civil and religious Liberty established in an independent government. If so nevertheless—it shall be a new phenomenon—that these—as well as commerce—were, after have been Destroy’d, fully recovered; I at least cannot recollect one single instance in ancient or modern history.
Fayette’s letter must have given you an exquisite pleasure—what blessings, and deserved blessings, continue to be bestowed upon you by a bountiful God—He continues these till your last breath—May you then remember—that I was your affectionate and allways obliged Frend!


Fr. Adr. vander Kemp


P.S. Do you remember the Romance of de Layre and J. J. Rousseau? I admired it, and was enchanted by its music forty years past. "Je l’ai plantéJe L’ai vu naitre &c" This beautiful song—is—from the beginning to the end stolen from an Italian Poët.

